

113 S398 RS: National Women’s History Museum Commission Act of 2013
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 630113th CONGRESS2d SessionS. 398[Report No. 113–290]IN THE SENATE OF THE UNITED STATESFebruary 27, 2013Ms. Collins (for herself, Ms. Mikulski, Ms. Murkowski, Ms. Klobuchar, Ms. Ayotte, Ms. Stabenow, Mrs. Shaheen, Mrs. Murray, Ms. Landrieu, Mrs. Boxer, Mrs. Feinstein, Ms. Cantwell, Ms. Warren, Mrs. McCaskill, Mrs. Hagan, Ms. Hirono, Mr. Bennet, Mr. Sanders, Mrs. Gillibrand, Mr. Warner, Mr. Booker, Ms. Baldwin, Ms. Heitkamp, Mrs. Fischer, Mr. Cardin, Mr. Schatz, Mr. Kaine, Mr. Markey, Mr. Wyden, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Commission to Study the Potential
		  Creation of a National Women's History Museum, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the National Women’s History Museum
			 Commission Act of 2013.2.DefinitionsIn this Act:(1)CommissionThe
			 term Commission means the Commission to Study the Potential
			 Creation of a National Women’s History Museum established by section
			 3(a).(2)MuseumThe
			 term Museum means the National Women’s History Museum.3.Establishment of
			 Commission(a)In
			 generalThere is established the Commission to Study the
			 Potential Creation of a National Women’s History Museum.(b)MembershipThe
			 Commission shall be composed of 8 members, of whom—(1)2 members shall
			 be appointed by the majority leader of the Senate;(2)2 members shall
			 be appointed by the Speaker of the House of Representatives;(3)2 members shall
			 be appointed by the minority leader of the Senate; and(4)2 members shall
			 be appointed by the minority leader of the House of Representatives.(c)QualificationsMembers
			 of the Commission shall be appointed to the Commission from among
			 individuals,
			 or representatives of institutions or entities, who possess—(1)(A)a demonstrated
			 commitment to the research, study, or promotion of women's history, art,
			 political or economic status, or culture; and(B)(i)expertise in museum
			 administration;(ii)expertise in fundraising for
			 nonprofit or cultural institutions;(iii)experience in the study and teaching
			 of women’s history at the post-secondary level;(iv)experience in studying the issue of
			 the representation of women in art, life, history, and culture at the
			 Smithsonian Institution; or(v)extensive experience in public or
			 elected service;(2)experience in the
			 administration of, or the planning for, the establishment of, museums;
			 or(3)experience in the
			 planning, design, or construction of museum facilities.(d)ProhibitionNo
			 employee of the Federal Government may serve as a member of the
			 Commission.(e)Deadline for
			 initial appointmentThe initial members of the Commission shall
			 be appointed not later than the date that is 90 days after the date of
			 enactment of this Act.(f)VacanciesA
			 vacancy in the Commission––(1)shall not affect
			 the powers of the Commission; and(2)shall be filled
			 in the same manner as the original appointment was made.(g)ChairpersonThe
			 Commission shall, by majority vote of all of the members, select 1 member
			 of
			 the Commission to serve as the Chairperson of the Commission.4.Duties of the
			 Commission(a)Reports(1)Plan of
			 actionThe Commission shall submit to the President and Congress
			 a report containing the recommendations of the Commission with respect to
			 a
			 plan of action for the establishment and maintenance of a National Women’s
			 History Museum in Washington, DC.(2)Report on
			 issuesThe Commission shall submit to the President and Congress
			 a report that addresses the following issues:(A)The availability
			 and cost of collections to be acquired and housed in the Museum.(B)The impact of the
			 Museum on regional women history-related museums.(C)Potential
			 locations for the Museum in Washington, DC, and its environs (including
			 the
			 location located on public land bounded by Independence Avenue SW., 14th
			 Street
			 SW., 15th Street SW., and Jefferson Drive SW., in Washington, DC, that is
			 established subject to chapter 89 of title 40, United States Code
			 (commonly
			 known as the Commemorative Works Act)).(D)Whether the
			 Museum should be part of the Smithsonian Institution.(E)The governance
			 and organizational structure from which the Museum should operate.(F)Best practices
			 for engaging women in the development and design of the Museum.(G)The cost of
			 constructing, operating, and maintaining the Museum.(3)DeadlineThe
			 reports required under paragraphs (1) and (2) shall be submitted not later
			 than
			 the date that is 18 months after the date of the first meeting of the
			 Commission.(b)Fundraising
			 plan(1)In
			 generalThe Commission shall develop a fundraising plan to
			 support the establishment and maintenance of the Museum through
			 contributions
			 from the public.(2)ConsiderationsIn
			 developing the fundraising plan under paragraph (1), the Commission shall
			 consider—(A)the role of the
			 National Women’s History Museum (a nonprofit, educational organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 that
			 was
			 incorporated in 1996 in Washington, DC, and dedicated for the purpose of
			 establishing a women’s history museum) in raising funds for the
			 construction of
			 the Museum; and(B)issues relating
			 to funding the operations and maintenance of the Museum in perpetuity.(c)Legislation To
			 carry out plan of actionBased on the recommendations contained
			 in the report submitted under paragraphs (1) and (2) of subsection (a),
			 the
			 Commission shall submit for consideration to the Committees on
			 Transportation
			 and Infrastructure, House Administration, Natural Resources, and
			 Appropriations
			 of the House of Representatives and the Committees on Rules and
			 Administration,
			 Energy and Natural Resources, Environment and Public Works, and
			 Appropriations
			 of the Senate recommendations for a legislative plan of action to
			 establish and
			 construct the Museum.(d)National
			 conferenceNot later than 18 months after the date on which the
			 initial members of the Commission are appointed under section 3, the
			 Commission
			 may, in carrying out the duties of the Commission under this section,
			 convene a
			 national conference relating to the Museum, to be comprised of individuals
			 committed to the advancement of the life, art, history, and culture of
			 women.5.Director and
			 staff of Commission(a)Director and
			 staff(1)In
			 generalThe Commission may employ and compensate an executive
			 director and any other additional personnel that are necessary to enable
			 the
			 Commission to perform the duties of the Commission.(2)Rates of
			 payRates of pay for persons employed under paragraph (1) shall
			 be consistent with the rates of pay allowed for employees of a temporary
			 organization under section 3161 of title 5, United States Code.(b)Not Federal
			 employmentAny individual employed under this Act shall not be
			 considered a Federal employee for the purpose of any law governing Federal
			 employment.(c)Technical
			 assistance(1)In
			 generalSubject to paragraph (2), on request of the Commission,
			 the head of a Federal agency may provide technical assistance to the
			 Commission.(2)ProhibitionNo
			 Federal employees may be detailed to the Commission.6.Administrative
			 provisions(a)Compensation(1)In
			 generalA member of the Commission—(A)shall not be
			 considered to be a Federal employee for any purpose by reason of service
			 on the
			 Commission; and(B)shall serve
			 without pay.(2)Travel
			 expensesA member of the Commission shall be allowed a per diem
			 allowance for travel expenses, at rates consistent with the rates
			 authorized
			 under subchapter I of chapter 57 of title 5, United States Code.(b)Gifts,
			 bequests, devisesThe Commission may solicit, accept, use, and
			 dispose of gifts, bequests, or devises of money, services, or real or
			 personal
			 property for the purpose of aiding or facilitating the work of the
			 Commission.(c)Federal
			 advisory committee actThe Commission shall not be subject to the
			 Federal Advisory Committee Act (5 U.S.C. App.).7.TerminationThe Commission shall terminate on the date
			 that is 30 days after the date on which the final versions of the reports
			 required under section 4(a) are submitted.8.Funding(a)In
			 generalThe Commission shall be solely responsible for acceptance
			 of contributions for, and payment of the expenses of, the Commission.(b)ProhibitionNo Federal funds may be obligated to carry
			 out this Act.1.Short titleThis Act may be cited as the Commission to Study the Potential Creation of a National Women’s History Museum Act.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Commission to Study the Potential Creation of a National Women’s History Museum
			 established by section 3(a).(2)MuseumThe term Museum means the National Women’s History Museum.3.Establishment of Commission(a)In generalThere is established the Commission to Study the Potential Creation of a National Women’s History
			 Museum.(b)MembershipThe Commission shall be composed of 8 members, of whom—(1)2 members shall be appointed by the majority leader of the Senate;(2)2 members shall be appointed by the Speaker of the House of Representatives;(3)2 members shall be appointed by the minority leader of the Senate; and(4)2 members shall be appointed by the minority leader of the House of Representatives.(c)QualificationsMembers of the Commission shall be appointed to the Commission from among individuals, or
			 representatives of institutions or entities, who possess—(1)(A)a demonstrated commitment to the research, study, or promotion of women's history, art, political
			 or economic status, or culture; and(B)(i)expertise in museum administration;(ii)expertise in fundraising for nonprofit or cultural institutions;(iii)experience in the study and teaching of women’s history;(iv)experience in studying the issue of the representation of women in art, life, history, and culture
			 at the Smithsonian Institution;(v)extensive experience in public or elected service; or(vi)experience as a professional historian	with expertise in women’s history;(2)experience in the administration of, or the planning for, the establishment of, museums; or(3)experience in the planning, design, or construction of museum facilities.(d)ProhibitionNo employee of the Federal Government may serve as a member of the Commission.(e)Deadline for initial appointmentThe initial members of the Commission shall be appointed not later than the date that is 90 days
			 after the date of enactment of this Act.(f)VacanciesA vacancy in the Commission––(1)shall not affect the powers of the Commission; and(2)shall be filled in the same manner as the original appointment was made.(g)ChairpersonThe Commission shall, by majority vote of all of the members, select 1 member of the Commission to
			 serve as the Chairperson of the Commission.4.Duties of the Commission(a)Reports(1)Plan of actionThe Commission shall submit to the President and Congress a report containing the recommendations
			 of the Commission with respect to a plan of action for the establishment
			 and maintenance of a National Women’s History Museum in Washington, DC.(2)Report on issuesThe Commission shall submit to the President and Congress a report that addresses the following
			 issues:(A)The availability and cost of collections to be acquired and housed in the Museum.(B)The impact of the Museum on regional women history-related museums.(C)Potential locations for the Museum in Washington, DC, and its environs.(D)Whether the Museum should be part of the Smithsonian Institution.(E)The governance and organizational structure from which the Museum should operate.(F)Best practices for engaging women in the development and design of the Museum.(G)The cost of constructing, operating, and maintaining the Museum.(3)DeadlineThe reports required under paragraphs (1) and (2) shall be submitted not later than the date that
			 is 18 months after the date of the first meeting of the Commission.(b)Fundraising plan(1)In generalThe Commission shall develop a fundraising plan to support the establishment, operation, and
			 maintenance of the Museum through contributions from the public.(2)ConsiderationsIn developing the fundraising plan under paragraph (1), the Commission shall consider—(A)the role of the National Women’s History Museum (a nonprofit, educational organization described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 that was
			 incorporated in 1996 in Washington, DC, and dedicated for the purpose of
			 establishing a women’s history museum) in raising funds for the
			 construction of the Museum; and(B)issues relating to funding the operations and maintenance of the Museum in perpetuity without
			 reliance on appropriations of Federal funds.(3)Independent reviewThe Commission shall obtain an independent review of the viability of the plan developed under
			 paragraph (1) and such review shall include an analysis as to whether the
			 plan is likely to achieve the level of resources necessary to fund the
			 construction of the Museum and the operations and maintenance of the
			 Museum in perpetuity without reliance on appropriations of Federal funds.(4)SubmissionThe Commission shall submit the plan developed under paragraph (1) and the review conducted under
			 paragraph (3) to the Committees on Transportation and Infrastructure,
			 House Administration, Natural Resources, and Appropriations of the House
			 of Representatives and the Committees on Rules and Administration, Energy
			 and Natural Resources, and Appropriations of the Senate.(c)Legislation To carry out plan of actionBased on the recommendations contained in the report submitted under paragraphs (1) and (2) of
			 subsection (a), the Commission shall submit for consideration to the
			 Committees on Transportation and Infrastructure, House Administration,
			 Natural Resources, and Appropriations of the House of Representatives and
			 the Committees on Rules and Administration, Energy and Natural Resources,
			 and Appropriations of the Senate recommendations for a legislative plan of
			 action to establish and construct the Museum.(d)National conferenceNot later than 18 months after the date on which the initial members of the Commission are
			 appointed under section 3, the Commission may, in carrying out the duties
			 of the Commission under this section, convene a national conference
			 relating to the Museum, to be comprised of individuals committed to the
			 advancement of the life, art, history, and culture of women.5.Director and staff of Commission(a)Director and staff(1)In generalThe Commission may employ and compensate an executive director and any other additional personnel
			 that are necessary to enable the Commission to perform the duties of the
			 Commission.(2)Rates of payRates of pay for persons employed under paragraph (1) shall be consistent with the rates of pay
			 allowed for employees of a temporary organization under section 3161 of
			 title 5, United States Code.(b)Not Federal employmentAny individual employed under this Act shall not be considered a Federal employee for the purpose
			 of any law governing Federal employment.(c)Technical assistance(1)In generalSubject to paragraph (2), on request of the Commission, the head of a Federal agency may provide
			 technical assistance to the Commission.(2)ProhibitionNo Federal employees may be detailed to the Commission.6.Administrative provisions(a)Compensation(1)In generalA member of the Commission—(A)shall not be considered to be a Federal employee for any purpose by reason of service on the
			 Commission; and(B)shall serve without pay.(2)Travel expensesA member of the Commission shall be allowed a per diem allowance for travel expenses, at rates
			 consistent with those authorized under subchapter I of chapter 57 of title
			 5, United States Code.(b)Gifts, bequests, devisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money,
			 services, or real or personal property for the purpose of aiding or
			 facilitating the work of the Commission.(c)Federal advisory committee actThe Commission shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).7.TerminationThe Commission shall terminate on the date that is 30 days after the date on which the final
			 versions of the reports required under section 4(a) are submitted.8.Funding(a)In generalThe Commission shall be solely responsible for acceptance of contributions for, and payment of the
			 expenses of, the Commission.(b)ProhibitionNo Federal funds may be obligated to carry out this Act.December 10, 2014Reported with an amendment